Citation Nr: 1754339	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  08-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating for service connected bilateral hearing loss in excess of 10 percent prior to April 30, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

P. M. Donoho, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Navy from July 1973 to July 1976 and from September 1976 until September 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The matter was subsequently transferred to the RO in Atlanta, Georgia. In addition, the RO in Montgomery, Alabama issed relevant rating decisions in January 2011 (assigning a 10 percent rating for bilateral hearing loss effective January 3, 2011) and in February 2015 (increasing that rating to 20 percent effective April 30, 2014).   

The Board has on five previous occasions addressed this matter, in relevant part deciding: (1) in January 2014 that a remand was necessary to schedule the Veteran for a Board hearing; (2) in July 2014 denying entitlement to a higher rating prior to January 3, 2011 and remanding the rating thereafter for further development, namely the association with the claims file of VA Treatment Records (VATRs) after July 2013 and the provision of a VA audiological exam; (3) in October 2015 remanding to associate private and VA treatment records since January 2015 with the claims file, to obtain clarification from the Veteran's private treatment provider regarding the nature of the speech discrimination and pure tone results in the audiological examinations submitted by the Veteran, and to obtain an addendum of the VA examiner addressing the private test results; (4) in May 2016 remanding to ensure that the Veteran's complete VATRs were included in her claims file; and (5) in February 2017 finding that the RO had failed adequately to follow up with the Veteran's private treatment provider, thereby requiring another remand to clarify the results of the April 2014 and March 2015 audiological evaluations, and specifically to state whether the Maryland CNC speech discrimination test was used and to provide the pure tone thresholds in not just graphical form.

In June 2014, the Veteran and her spouse testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript is part of the record. In addition, the Veteran's claims file was supplemented in August 2014, October 2015, in July 2016, in March 2017, in April 2017, in August 2017, and in October 2017 to include VATRs. VA examinations were provided in January and November 2015 and in May 2016. Finally, in August 2017, the Veteran's private audiologist provided clarification and additional test results. The file has now been returned to the Board for further consideration.       


FINDINGS OF FACT

1. Prior to April 30, 2014, the evidence demonstrates that the Veteran's pure tone threshold averages were no worse than 60 decibels (dB) hearing loss in the right ear and 64 dB in the left ear with speech recognition scores of 84 percent in the right ear and 76 percent in the left ear, comprising an exceptional pattern of hearing impairment and thus corresponding to numerical designations of IV for the right ear and V for the left ear. 

2. Affording the Veteran every favorable inference, the evidence demonstrates a deterioration of the Veteran's hearing since April 30, 2014 such that her pure tone thresholds average 89 dB hearing loss and 64 percent speech recognition in both ears, comprising an exceptional pattern of hearing impairment and thus corresponding to numerical designations of VIII for both ears.   

CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation in excess of 10 percent between January 3, 2011 and April 30, 2014 have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2017).

2. The criteria for entitlement to an evaluation of 50 percent since April 30, 2014 have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence relevant to the period between January 3, 2011 and April 30, 2014 preponderates against a rating of more than 10 percent for bilateral hearing loss. Since April 30, 2014, the evidence does not; consequently, the Veteran-afforded every favorable inference-is entitled to a 50 percent disability rating for her bilateral hearing loss for the latter period.   

I. Duties to Notify and Assist

VA has satisfied its duties of notice and assistance under the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Consistent with the remand directives, additional documents have been associated with the Veteran's claims file, and neither the Veteran nor her representative have raised any issue regarding VA's duties to notify and assist in general or with the factual record that exists in particular. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"). The Board finds that there has been substantial compliance with its remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Specifically, the Board notes that the claims file was supplemented with VATRs in August 2014, October 2015, July 2016, March 2017, April 2017, August 2017, and October 2017, with private treatment records in June 2014, March 2015, November 2015, and August 2017, and that VA provided examinations in January and November 2015 and in May 2016. Following the last remand, the RO attempted to contact the Veteran's private treatment provider on March 16, 2017, May 3, 2017, May 22, 2017, June 8, 2017, July 3, 2017, July 5, 2017, and on July 21, 2017.

VA has, therefore, satisfied its duties to notify and to assist the Veteran and no error or issue thus prevents the Board from reaching the merits of this appeal. 

II. Analyzing Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2017). The Rating Schedule assigns percentage evaluations based on average impairment of earning capacity and comparison to the manifestations of a particular disorder with the requirements in the Rating Schedule. Id.; see also 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). In resolving this factual issue, the Board may consider only the factors enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

A veteran's entire history is considered when making disability evaluations. 38 C.F.R. § 4.1 (2017). In an increased rating claim the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

This factual inquiry requires the Board to consider all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing Board's "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). The Board need not, however, discuss each piece of evidence, but can instead focus on the most relevant. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person; i.e., those that do not require specialized education, training, or experience. 38 C.F.R. § 3.159 (a)(2) (2017). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Medical evidence, by contrast, is competent if provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1)(2017).

Reasonable doubt is resolved in a veteran's favor. 38 C.F.R. §§ 3.102, 4.3 (2017).

III. Bilateral Hearing Loss

For the purposes of VA compensation, hearing disability is evaluated based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz. 38 C.F.R. § 4.85 (2017), Diagnostic Code 6100. To evaluate the degree of hearing disability, the rating schedule assigns a designation ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters. Id. Table VII is then applied to arrive at a rating based upon the respective numeral designations for each ear. Id. 

In cases manifesting exceptional patterns of hearing impairment, however, rating are assigned using the higher of the numerals generated by Table VI or VI.A. 38 C.F.R. § 4.86 (2017). This rule applies when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. Id.

An audiometric examination for VA purposes must be conducted by a state-licensed audiologist and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list. Id. at § 4.85(a). 

IV. Analysis: January 3, 2011 to April 30, 2014
 
Before April 30, 2014, the only audiometric testing of record is a January 3, 2011 examination performed at the Atlanta VA Medical Center. That testing indicated pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
55
65
LEFT
55
60
60
65
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear.

The pure tone threshold average was 60 dB in the Veteran's right ear and 64 in her left. Because the Veteran's pure tone threshold at each of the four regulatorily specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) was 55 dB or more, her hearing qualified as an exceptional pattern of hearing impairment, thereby requiring analysis under both Table VI and VI.A. 38 C.F.R. § 4.86 (2017)(a).

Under Table VI, the Veteran's right ear was appropriately assigned numeral III and her left numeral IV, resulting in a ten percent disability rating as indicated by Table VII. 38 C.F.R. § 4.85 (2017)  

Under Table VI.A, the Veteran's audiometric functioning resulted in numerals of IV and V for her right and left ears, respectively, corresponding to a 10 percent disability rating under Table VII. Id. 

Although the Board notes the Veteran's contemporaneous concern that her hearing loss interefered with all aspects of her personal and professional life, and that it would worsen with time, the January 3, 2011 audiometric evaluation is the only evidence from the period until April 30, 2014 to which the Board can apply the analysis that regulation requires. See Apr. 2 2011 Correspondence; see also 38 C.F.R. §§ 4.85, 4.86. A Veteran is not competent to diagnose hearing loss for VA purposes because such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on herself. See Jandreau, 492 F.3d at 1377. In other words, there is no competent medical evidence to weigh against the conclusions of the audiometric evaluation in January 2011. 

Consequently, the evidence preponderates against a finding that the Veteran's bilateral hearing loss more nearly approximated that required for a rating in excess of 10 percent for the period from January 3, 2011 until April 30, 2014. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 4.3, 4.7 (2017).

V. Analysis: Since April 30, 2014

In February 2015, the RO increased the rating of the Veteran's bilateral hearing loss from 10 to 20 percent effective April 30, 2014, the date of a private audiometric examination that first documented worsening of the Veteran's hearing. Although the Board agrees that the rating should have been increased as of that date, it finds-for reasons set forth below-that a rating of 50 percent is warranted. 

At the threshold, the Board notes that pure tone threshold data contained in the Veteran's private audiometric evaluations is provided in only graphical form; the Board can, however, interpret such information. Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that interpretation of results from an audiometric graph involves fact finding); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from an audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such test results that are of record).


The April 30, 2014 audiometric evaluation indicated pure tone thresholds, in decibels, of:  




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
95
100
105
LEFT
80
85
95
100
100

The test, however, did not address the reliability of its results, did not compare it to previous testing, and, although it returned speech discrimination scores of 28 and 32 percent for the right and left ears, respectively, it did not indicate whether the Maryland CNC word list was used. Contra. 38 C.F.R. § 4.85(a) (2017).

A private audiometric evaluation done in March 2015 by the same audiologist likewise failed to discuss reliability, address other testing, or specify the nature of the speech discrimination testing, which were indicated as 24 and 28 percent in the right and left ear, respectively. Contra. Id.

In response to a subsequent VA inquiry regarding the nature of the speech discrimination testing, the Veteran's private audiologist did indicate that the Maryland CNC word list was used. See Aug. 23, 2017 Correspondence. When asked, however, for the results of that testing, the audiologist reported 64 percent discrimination in both ears, thus indicating that her response to the first question did not pertain to the April 2014 of March 2015 audiometric evaluations (which indicated significantly lower speech discrimination values). 

Even if it did, however, the probative value of the April 2014 and March 2015 evaluations are limited by the fact that they are inconsistent with both subsequent VA testing and with the recent audiometric evaluation by the same private provider. 

A VA addendum opinion notes that just two months prior to the March 2015 evaluation indicated that the Veteran had speech discrimination scores of between 90 and 92 percent. See October 2015 Addendum Opinion. The VA examiner noted that such drastic and rapid changes were not explained without ototoxic medication or a medical condition, neither of which were noted by the private audiologist. Id. Consequently, the VA examiner opined that there were reliability concerns with the private audiometric evidence. Id. No medical evidence addresses or rebuts those reliability concerns. 

Were the evidence limited to the foregoing it would indicate a decrease in the Veteran's hearing but it would not reliably indicate the degree of that decrease. The evidence is not thus limited, however; rather, in August 2017, the Veteran's private audiologist provided audiometric testing that clearly and explicitly used the Maryland CNC word list and demonstrated pure tone threshold deterioration that entitles the Veteran to a higher rating. 

On the private audiological evaluation in August 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
90
85
90
LEFT
80
85
85
90
95

Speech audiometry revealed speech recognition ability of 64 percent in both the right ear and the left ear. 

The pure tone threshold average was 89 dB in the Veteran's right and left ears. Because her pure tone threshold at each of the four regulatorily specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) was 55 dB or more, her hearing qualifies as an exceptional pattern of hearing impairment, thereby requiring analysis under both Table VI and VI.A. 38 C.F.R. § 4.86 (2017)(a).

Under Table VI, the Veteran's ears are both appropriately assigned numeral VIII, which corresponds to a 50 percent disability rating as indicated by Table VII. 38 C.F.R. § 4.85 (2017).  

Under Table VI.A, the Veteran's audiometric functioning likewise results in numerals of VIII for both ears, corresponding to a fifty percent (50%) disability rating under Table VII. Id. 
   
Unlike the audiometric testing in 2014 and 2015, there are no reliability concerns indicated regarding the August 2017 test results. In addition, the most recent test fully complies with VA's regulatory requirements. 38 C.F.R. § 4.85(a) (2017).

Affording the Veteran every favorable inference, the evidence demonstrates that her hearing has deteriorated since April 30, 2014 to the levels indicated by the August 2017 audiometric examination. Consequently, entitlement to a 50 percent disability rating, but no higher, for bilateral hearing loss from April 30, 2014 is warranted. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (discussing the benefit of the doubt rule). 

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

From January 3, 2011 to April 30, 2014, a rating in excess of 10 percent for bilateral hearing loss is denied.

For the period since April 30, 2014, an increased rating of 50 percent for bilateral hearing loss is granted.



____________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


